Case 4:20-cv-00561-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/02/20 Page 1 of 20




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA


     (1)    MISTY BAILEY,                           )
                                                    )
                    Plaintiff,                      )
                                                    )
            v.                                      )      Case No.: 20-cv-00561-CVE-JFJ
                                                    )
     (1)    JEREMY FLOYD, in his Official           )
            Capacity,                               )
     (2)    TURN KEY HEALTH                         )
            CLINICS, LLC,                           )
     (3)    SUSAN BLAYLOCK, L.P.N.,                 )
     (4)    JOSEPHINE OTOO, APRN,                   )
                                                    )
                    Defendants.                     )

                                           COMPLAINT

            COMES NOW, the Plaintiff, Misty Bailey (“Ms. Bailey” or “Bailey”), and for her

     causes of action against the Defendants, alleges and states as follows:

                                  JURISDICTION AND VENUE

            1.      The jurisdiction of the Court is invoked pursuant to 28 U.S.C. § 1343 to

     secure protection of and to redress deprivations of rights secured by the Eighth Amendment

     and/or Fourteenth Amendment to the United States Constitution as enforced by 42 U.S.C.

     § 1983, which provides for the protection of all persons in their civil rights and the redress

     of deprivation of rights under color of law.

            2.      The jurisdiction of this Court is also invoked under 28 U.S.C. § 1331 to

     resolve a controversy arising under the Constitution and the laws of the United States,

     particularly the Eighth Amendment and/or Fourteenth Amendment to the United States

     Constitution and 42 U.S.C. § 1983 (“§ 1983”).




                                                    1
Case 4:20-cv-00561-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/02/20 Page 2 of 20




             3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the

     events or omissions giving rise to Plaintiff’s claims occurred in this District.

                                               PARTIES

             4.      Plaintiff Misty Bailey (“Ms. Bailey” or “Bailey”) was an inmate at the

     Ottawa County Jail in November of 2018, as summarized herein.

             5.      Defendant Jeremy Floyd (“Sheriff Floyd” or “Defendant Floyd”) is the

     Sheriff of Ottawa County, Oklahoma, residing in Ottawa County, Oklahoma. Sheriff

     Floyd is sued in his official capacity. A claim against an individual in their official capacity,

     “is essentially another way of pleading an action against the county or municipality they

     represent” and is considered under the standard applicable to § 1983 claims against

     municipalities or counties. Porro v. Barnes, 624 F.3d 1322, 1328 (10th Cir. 2010). See also

     Kentucky v. Graham, 473 U.S. 159, 166 (1985) (“[A]n official-capacity suit is, in all respects

     other than name, to be treated as a suit against the entity.”). As the elected Sheriff, Sheriff

     Floyd is, in essence a governmental entity. The Ottawa County Sheriff is responsible for

     the safekeeping of all inmates housed at the Ottawa County Jail (“Jail”). The Ottawa

     County Sheriff is specifically responsible for ensuring that all inmates at the Jail are

     provided with constitutionally-adequate medical care.

             6.      Defendant Turn Key Health Clinics, LLC ("Turn Key") is an Oklahoma

     limited liability company doing business in Ottawa County, Oklahoma. Turn Key is a

     private correctional health care company that contracts with counties, including Ottawa

     County, to provide medical professional staffing, supervision and care in county jails. Turn

     Key was, at times relevant hereto, responsible, in part, for providing medical services,

     supervision and medication to Ms. Bailey while she was in the custody of the Ottawa

     County Sheriff's Office ("OCSO"). Turn Key was additionally responsible, in part, for


                                                    2
Case 4:20-cv-00561-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/02/20 Page 3 of 20




     creating, implementing and maintaining policies, practices and protocols that govern the

     provision of medical and mental health care to inmates at the Ottawa County Jail, and for

     training and supervising its employees. Turn Key was endowed by Ottawa County with

     powers or functions governmental in nature, such that Turn Key became an agency or

     instrumentality of the State and subject to its constitutional limitations.

            7.      Defendant Susan Blaylock, LPN (“Nurse Blaylock” or “Blaylock”) was, at

     times relevant hereto, an employee and/or agent of Turn Key/OCSO, who was, in part,

     responsible for overseeing Ms. Bailey’s health and well-being, and assuring that Ms. Bailey’s

     medical/mental health needs were met, during the time she was in the custody of OCSO.

     At times pertinent, Nurse Blaylock was acting within the scope of her employment and

     under color of State law. Nurse Blaylock is being sued in her individual capacity.

            8.      Defendant Josephine Otoo, APRN (“Nurse Practitioner Otoo” or “Otoo”)

     was, at times relevant hereto, an employee and/or agent of Turn Key/OCSO, who was,

     in part, responsible for overseeing Ms. Bailey’s health and well-being, and assuring that Ms.

     Bailey’s medical/mental health needs were met, during the time she was in the custody of

     OCSO. At times pertinent, Nurse Practitioner Otoo was acting within the scope of her

     employment and under color of State law. Nurse Practitioner Otoo is being sued in her

     individual capacity.

                                      FACTUAL ALLEGATIONS

            9.      Plaintiff re-alleges and incorporates by reference paragraphs 1 through 8, as

     though fully set forth herein.

            ! Facts Specific to Ms. Bailey

            10.     On November 1, 2018, Ms. Bailey was a pretrial detainee being housed at

     the Ottawa County Jail.


                                                    3
Case 4:20-cv-00561-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/02/20 Page 4 of 20




            11.     On November 1, 2018, Ms. Bailey began to experience severe chest pain

     and her heart rate was dangerously elevated. Thereafter, her symptoms grew worse.

            12.     Ms. Bailey began vomiting and could not eat or keep any medication down.

     She began to have extreme lower back pain and severe pain when urinating.

            13.     For over two (2) days, Ms. Bailey suffered unbearable pain, while

     continuously vomiting in a “cage”-type cell, with no mat and no blanket. She had a high

     fever and the chills. The odor from her vomiting was so pungent that one of the detention

     officers, Officer George, commented that the cell smelled like “rotted meat.”

            14.      For over two days, Ms. Bailey begged to be sent to the hospital, but Nurse

     Blaylock refused. Nurse Blaylock observed Ms. Bailey in extreme pain, knew she had been

     repeatedly vomiting, sweating and having painful urination. Nurse Blaylock knew that Ms.

     Bailey had chest pain, in addition to her other symptoms. Nurse Blaylock knew that Ms.

     Bailey was so ill that she could not take her medications (including her beta blockers for

     blood pressure) or eat.

            15.     Despite this knowledge, in deliberate indifference to her serious medical

     needs, Nurse Blaylock kept Ms. Bailey in a cage, provided no medical assessment and

     refused to send her to the hospital.

            16.     Moreover, Nurse Practitioner Otoo was aware of Ms. Bailey’s condition,

     but, in deliberate indifference to her serious medical needs, refused to send her to the

     hospital and did not come to the Jail to medically assess her.

            17.     On Saturday, November 3, the “weekend nurse” arrived at the Jail. At

     around 10:30 a.m., the weekend nurse observed Ms. Bailey in distress in the cage. The

     weekend nurse documented that Ms. Bailey had been vomiting for two days, had severe

     back pain and extreme pain upon urination. Ms. Bailey’s blood pressure and heart rate


                                                  4
Case 4:20-cv-00561-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/02/20 Page 5 of 20




     were high. Ms. Bailey again pleaded to be sent to the hospital. Yet, Ms. Bailey was still not

     sent to the hospital and was provided no medical assistance.

            18.     Later in the day (on November 3), Ms. Bailey’s condition deteriorated to the

     point that she had a seizure and a fever of 103 degrees. Ms. Bailey was told, by detention

     staff, that she would be sent to the hospital, but only if she agreed to be released on her own

     recognizance (“O/R”). In other words, the Ottawa County Sheriff’s Office (“OCSO”) and

     Turn Key only agreed to transfer Ms. Bailey to the hospital if she agreed to be financially

     responsible for her own medical care. Fearing for her life if she remained at the Jail, and

     desperate to get the emergent medical attention she had needed for days, Ms. Bailey signed

     the “O/R” form. OCSO and Turn Key’s refusal to transport Ms. Bailey to the hospital,

     absent her execution of an “O/R” form, is, at a minimum, deliberate indifference to a

     serious medical need.

            19.     After suffering in agonizing pain for approximately three (3) days, Ms. Bailey

     was finally taken to the hospital at around 6:00 p.m. on November 3, 2018.

            20.     Upon arrival at the hospital, Ms. Bailey was in such pronounced pain that

     she was given an injection of fentanyl. Fentanyl is a synthetic opioid analgesic that is similar

     to morphine but is 50 to 100 times more potent.

            21.     Blood work at the hospital showed that Ms. Bailey had been suffering from

     a bacterial infection of the urinary tract and kidney. She was prescribed appropriate anti-

     biotics and later released.

            B.      A Policy or Custom of Inadequate Medical Care

            22.     County sheriffs may be held liable for the maintenance of an

     unconstitutional health care delivery system. In Burke v. Regalado, 935 F.3d 960, 999-1001

     (10th Cir. 2019), the Tenth Circuit upheld a jury verdict against the Tulsa County Sheriff


                                                    5
Case 4:20-cv-00561-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/02/20 Page 6 of 20




     for his failure to supervise based on evidence that he maintained a policy or custom of

     insufficient medical resources and training, chronic delays in care and indifference toward

     inmate medical needs at the Tulsa County Jail. See also Burke v. Glanz, No. 11-CV-720-JED-

     PJC, 2016 WL 3951364, at *23 (N.D. Okla. July 20, 2016) (“[B]ased on the record evidence

     construed in plaintiff's favor, a reasonable jury could find that, in the years prior to Mr.

     Williams's death in 2011, then-Sheriff Glanz was responsible for knowingly continuing the

     operation of a policy or established practice of providing constitutionally

     deficient medical care in deliberate indifference to the serious medical needs of Jail

     inmates like Mr. Williams.” [Emphasis added]). The Ottawa County Sheriff maintained

     such a system at the Jail and that unconstitutional system is causally connected with Ms.

     Bailey’s suffering and death.

            23.     There is a well-established custom of constitutionally inadequate medical

     care and staffing provided at the Jail and a failure to properly train and supervise detention

     and medical staff alike concerning the supervision of inmates with serious or complex

     medical conditions.

            24.     The Jail was inadequately staffed and provided wholly insufficient access to

     qualified medical professionals. No physician ever came to the Jail to assess Ms. Bailey’s

     condition. Indeed, at the time of Ms. Bailey’s incarceration, as a matter of policy and

     practice, OCSO and Turn Key did not provide access to any physician at the Jail. Rather,

     OCSO and Turn Key only maintained a contract with a part-time nurse practitioner, Ms.

     Otoo, who “saw” patients sporadically via a “telemedicine” system. Nevertheless, despite

     her obvious symptoms of a life-threatening condition, Ms. Bailey was never even seen by

     Ms. Otoo, even via telemedicine.




                                                   6
Case 4:20-cv-00561-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/02/20 Page 7 of 20




            25.      In October of 2015, another inmate, Terral Ellis, just 26-years-old at the

     time, suffered and died at the Jail. In those twelve days, Mr. Ellis encountered unspeakable

     mistreatment – and nightmarish conditions of confinement – tantamount to torture. Ellis’s

     suffering and death were entirely preventable. The Jail staff’s reckless – and at times,

     depraved – indifference to Ellis’s serious medical needs is shocking, shameful and

     indefensible.

            26.      On the morning of October 22, 2015, Nurse Horn sadistically threatened

     to chain Mr. Ellis to a barbaric restraint device known as the “D-Ring” if he continued to

     complain about his medical condition (which turned out to be sepsis):

            If we put you back in the pod and [you] start pissing in a cup again you’re
            going [to] go to [the] fucking D-Ring cause there ain’t [sic] a damn thing
            wrong with you … the very first time you [complain] 'oh I cant get
            up, I need help, oh I'm having seizures' you’re going to that D-
            Ring and that’s where you’re going stay the whole time that you
            are here cause I'm sick and tired of fucking dealing with your ass!
            Ain't [sic] a damn thing wrong with you!”

     Video Clip 16 (https://vimeo.com/385606213/c240677c61). After threatening Ellis and

     providing no medical assessment or care whatsoever, Nurse Horn openly mocked him,

     “my back is broken, my legs are purple, blah, blah, blah, blah..." Id. These

     were some of the last words Mr. Ellis heard as he laid alone on a urine-soaked mat, his

     organs shutting down and death approaching.

            27.      After Mr. Ellis was found unresponsive and cold to the touch at

     approximately 1:38 p.m., Jail staff took measures to clean up the “crime scene” before EMS

     arrived. Inmate trustees were deployed to remove and clean the urine-soaked mat (crudely

     referred to as a “piss mat”) that Ellis had been sleeping on. See Video Clip 18

     (https://vimeo.com/385606266/2caf521ea7). By around 2:00 in the afternoon, Ellis had




                                                  7
Case 4:20-cv-00561-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/02/20 Page 8 of 20




     succumbed to septic shock, having never received the medical attention he so desperately

     and obviously needed.

            28.     The Sheriff knew about the barbaric mistreatment of Mr. Ellis, particularly

     at the hands of Nurse Horn. Yet, Nurse Horn was retained as the Jail’s nurse. Indeed, even

     after Turn Key was contracted with, as the Jail’s medical provider, Nurse Horn remained

     on staff, until she voluntarily resigned in October of 2018.

            29.     Even after the contract between OCSO and Turn Key was entered, and

     even after Mr. Ellis’s unconscionable treatment and death, the necessary remedial

     measures were not taken.

            30.     For instance, on information and belief, (A) untrained detention staff were

     being relied on to provide medical supervision; (B) no reasonable access to a physician was

     provided, even for inmates with serious and complex conditions; (C) officers were failing

     to perform 15-minute wellness checks, even for inmates with serious medical needs; (D)

     regularly-scheduled sick call was not being done; (E) the Jail Administrator failed to conduct

     regular medical audits/reviews as required by policy; and (F) OCSO and Turn Key failed

     to adequately train staff in how to monitor and appropriately care for inmates with serious

     and complex medical needs.

            31.     The acts and/or omissions of indifference as alleged herein, include but are

     not limited to: the failure to treat Ms. Bailey’ serious medical condition properly; failure to

     conduct appropriate medical assessments; failure to create and implement appropriate

     medical treatment plans; failure to promptly evaluate Ms. Bailey’s physical health; failure

     to properly monitor Ms. Bailey’s physical health; failure to provide Ms. Bailey access to

     medical personnel capable of evaluating and treating her serious health needs; unnecessary




                                                   8
Case 4:20-cv-00561-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/02/20 Page 9 of 20




     delays of treatment for Ms. Bailey; and a failure to take precautions to prevent further injury

     to Ms. Bailey.

            32.       Indeed, on October 30, 2018, just days before Ms. Bailey was finally sent to

     the hospital for her serious bacterial infection, another inmate, Angela Yost (“Ms. Yost”),

     died while in the custody of the OCSO.

            33.       On October 24, 2018, at approximately 1:00 a.m., Ms. Yost had the

     misfortune of being booked into the Ottawa County Jail. During the booking process, a

     detention officer, Nash Smith, filled out an “Inmate Medical Questionnaire” based on

     information provided by Ms. Yost. According to the “Inmate Medical Questionnaire”

     form, Ms. Yost reported that she suffered from: arthritis, asthma, diabetes, a “heart

     condition”, high blood pressure, “blood clot[] ulcers on [her] leg” and a “bad hip.” The

     “Inmate Medical Questionnaire” form further indicates that Ms. Yost was taking several

     medications, including Gabapentin (for nerve pain), an asthma inhaler, Xarelto (a blood

     thinner), and thyroid medication. Ms. Yost also apparently informed the booking officer

     that the condition of her leg rendered her disabled.          Lastly, the “Inmate Medical

     Questionnaire” provides that Ms. Yost had been hospitalized or been treated by a physician

     within the two weeks prior to her being booked into the Jail.

            34.       While the information provided during booking certainly put OCSO and

     Turn Key on notice that Ms. Yost had multiple serious medical conditions, OCSO and

     Turn Key were already well-acquainted with her. Through her prior incarceration in July

     and August of 2018, OCSO and Turn Key -- including Nurse Blaylock and Nurse

     Practitioner Otoo -- knew that Ms. Yost had a poorly-healing open wound, cellulitis and

     deep vein thrombosis (“DVT”) in her left leg.




                                                   9
Case 4:20-cv-00561-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/02/20 Page 10 of 20




              35.     OCSO and Turn Key -- including Nurse Blaylock and Nurse Practitioner

      Otoo -- were also aware that Ms. Yost has recently been diagnosed with diabetes mellitus

      and chronic obstructive pulmonary disease (“COPD”).

              36.     Cellulitis is a potentially serious bacterial skin infection. The infection can

      spread to a person’s lymph nodes and bloodstream. Left untreated, cellulitis can become

      life threatening.

              37.     DVT occurs when a blood clot forms in one or more of the deep veins in a

      person’s body, usually in the legs. DVT can be very serious because blood clots in a person’s

      veins can break loose, travel through the bloodstream and lodge in the lungs, blocking

      blood flow (a malady known as a pulmonary embolism).

              38.     OCSO and Turn Key -- including Nurse Blaylock and Nurse Practitioner

      Otoo -- knew that Ms. Yost had been hospitalized -- in late June of 2018 -- in connection

      with the poorly-healing open wound, cellulitis, and DVT in her left leg. OCSO and Turn

      Key were aware that Ms. Yost had a “significantly elevated” white blood cell count, sharp

      chest pains, and pain and swelling in her left leg, when hospitalized.

              39.     Despite OSCO and Turn Key’s knowledge of Ms. Yost’s precarious health

      condition, she did not see a nurse (or any other medical provider) and was not provided

      with any medications, for the first three (3) days of her stay at the Jail. Rather, without

      being medically cleared for placement in the Jail, Officer Nash Smith approved Ms. Yost

      for “full booking” and she was placed in “B-Pod”, a general population housing unit. On

      information and belief, Officer Nash did not contact a nurse or other medical provider

      concerning Ms. Yost and made no arrangements for Ms. Yost to be medically assessed or

      evaluated.




                                                    10
Case 4:20-cv-00561-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/02/20 Page 11 of 20




              40.    While in B-Pod, having received no medical attention, Ms. Yost’s condition

      declined. The pain in her left leg increased and the wound began to secrete a yellow

      discharge, accompanied by a foul odor. This was an indication that the wound was infected,

      and when considered in conjunction with her multiple other co-morbidities, was a

      potentially life-threatening situation. Pod-mates observed Ms. Yost lying on the floor, in

      pain, and having difficulty ambulating. For days, she complained to detention staff and

      nursing staff that her leg was infected, that she was in pain, needed to be seen by a physician

      and needed her medications. However, in deliberate indifference to her serious medical

      needs, OCSO and Turn Key staff provided Ms. Yost with no medical assistance for three

      (3) days.

              41.    Despite Ms. Yost’s numerous and serious co-morbidities, and despite the

      fact that she had received no medication for three days and obviously had an active

      infection in her leg, Nurse Blaylock did not refer Ms. Yost to a physician (or even nurse

      practitioner) and did not admit her to medical housing. Instead, Nurse Blaylock continued

      to house Ms. Yost in general population (B-Pod), with no plan for her to be seen by a

      physician or even a nurse practitioner.

              42.    Turn Key records indicated that Nurse Blaylock called Turn Key Nurse

      Practitioner Josephine Otoo – concerning Ms. Yost – at around 2:20 p.m. on October 27.

      The records indicate that Nurse Practitioner Otoo knew that Ms. Yost’s leg was actively

      infected. Nurse Practitioner Otoo already knew Ms. Yost suffered from cellulitis, DVT,

      diabetes, COPD and heart disease. Nurse Practitioner Otoo knew that Ms. Yost had

      recently been hospitalized in connection with her infected leg and DVT. Nurse Practitioner

      Otoo knew that Ms. Yost had gone without medication or any medical attention for three

      (3) days. Nurse Practitioner Otoo knew that Ms. Yost was being housed in a general


                                                    11
Case 4:20-cv-00561-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/02/20 Page 12 of 20




      population pod without access to any medical professional above a “licensed practical

      nurse.”

                43.     Still, in the face of her knowledge of the substantial risks of harm presented

      by Ms. Yost, Nurse Practitioner Otoo made no effort to see her, refer her for a physician

      evaluation or send her to the hospital. This constitutes deliberate indifference to multiple

      serious medical needs.

                44.     For the next several days, (October 27, 28 and 29), Ms. Yost’s condition

      rapidly deteriorated. She was obviously suffering, lying on the pod floor, in pain. Her ability

      to walk, due to the pain in her legs and dizziness, declined. The foul odor from the wound

      in her leg grew worse. Ms. Yost’s pod-mates had to assist her to the bathroom as she could

      no longer safely ambulate on her own. Ms. Yost, and her pod-mates, complained to OCSO

      detention staff and Turn Key nursing staff -- including Nurse Blaylock -- that Ms. Yost was

      sick and in severe pain and needed to be seen by a physician or sent to the hospital.

      However, in deliberate indifference to Ms. Yost’s serious medical needs, OCSO detention

      staff and Turn Key nursing staff -- including Nurse Blaylock -- did nothing to secure a

      medical evaluation of Ms. Yost and did not send her to the hospital.

                45.     On the morning of October 30, Ms. Yost was obviously gravely ill. Once

      again, she had to be helped into the shower. While in the shower, Ms. Yost collapsed and

      was unresponsive.

                46.     Ms. Bailey was one of the inmates who was in the shower area when Ms.

      Yost collapsed.

                47.     After Ms. Yost collapsed in the shower, detention staff ordered all of the

      female inmates to leave B-Pod and placed them in the “rec yard.”




                                                     12
Case 4:20-cv-00561-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/02/20 Page 13 of 20




             48.     After Ms. Yost collapsed in the shower, it took approximately thirty (30)

      minutes for EMS to arrive. In other words, in deliberate indifference to Ms. Yost’s

      emergent medical needs, OCSO detention staff and Turn Key staff delayed seeking

      emergency transport to a hospital.

             49.     After Ms. Yost was taken away, Jail officials attempted to cover up the

      unconstitutional mistreatment Ms. Yost encountered at the Jail. Specifically, the Jail

      Administrator threatened the place all of the B-Pod inmates on “lockdown” if they did not

      sign statements that Ms. Yost was treated appropriately.

             50.     Ms. Yost arrived at the emergency room at approximately 12:50 p.m. on

      October 30, 2018. She was pronounced dead seventeen (17) minutes later.

             51.     For a time in recent years, Defendant Turn Key was the largest private

      medical care provider to county jails in the state. Turn Key used its political connections

      to obtain contracts in a number of counties, including Ottawa County, Tulsa County,

      Muskogee County, Garfield County and Creek County.

             52.     To achieve net profits, Turn Key implemented policies, procedures,

      customs, or practices to reduce the cost of providing medical and mental health care service

      in a manner that would maintain or increase its profit margin.

             53.     There are no provisions in Turn Key’s contract creating or establishing any

      mandatory minimum expenditure for the provision of Healthcare Services. Turn Key’s

      contract incentivizes cost-cutting measures in the delivery of medical and mental health

      care service at the Jail to benefit Turn Key’s investors in a manner that deprives inmates at

      the Jail from receiving adequate medical care.

             54.     Under the Contract, Turn Key is responsible to pay the costs of all

      pharmaceuticals at the Jail. And OCSO/Ottawa County is responsible for the costs of all


                                                   13
Case 4:20-cv-00561-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/02/20 Page 14 of 20




      inmate hospitalizations and off-site medical care. These contractual provisions create a

      dual financial incentive to under-prescribe and under-administer medications and to keep

      inmates, even inmates with serious medical needs, at the Jail to avoid off-site medical costs.

              55.    These financial incentives create risks to the health and safety of inmates

      like Ms. Bailey who have complex and serious medical needs, such as heart disease, DVT,

      diabetes, COPD, and serious infections.

              56.    Turn Key has no protocol or clear policy with respect to the medical

      monitoring and care of inmates with complex or serious medical needs, and provides no

      guidance to its medical staff regarding the appropriate standards of care with respect to

      inmates with complex or serious medical needs.

              57.    Specifically, Turn Key has an established practice of failing to adequately

      assess and treat -- and ignoring and disregarding -- obvious or known symptoms of

      emergent and life-threatening conditions.

              58.    These failures stem from the chronic unavailability of an on-site physician,

      financial incentives to avoid the costs of inmate prescription medications and off-site

      treatment and a failure to train and supervise medical staff in the assessment and care of

      inmates with complex or serious medical needs.

              59.    Turn Key’s inadequate or non-existent policies and customs were a moving

      force behind the constitutional violations and injuries alleged herein.

              60.    Turn Key’s corporate policies, practices and customs as described supra,

      have resulted in deaths or negative medical outcomes in numerous cases, in addition to Ms.

      Bailey’s.




                                                   14
Case 4:20-cv-00561-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/02/20 Page 15 of 20




             61.     In June 2016, a nurse who worked for Turn Key at the Garfield County Jail

      allegedly did nothing to intervene while a hallucinating man was kept in a restraint chair

      for more than 48 hours. That man, Anthony Huff, ultimately died restrained in the chair.

             62.     On September 24, 2017, a 25-year-old man named Caleb Lee died in the

      Tulsa County Jail after Turn Key medical staff, in deliberate indifference to Mr. Lee’s

      serious medical needs, provided nearly nonexistent treatment to Mr. Lee over a period of

      16 days. Mr. Lee was not seen by a physician in the final six (6) days of his life at the Tulsa

      County Jail (and only once by a psychologist during his entire stay at the jail), despite the

      fact that other Turn Key staff noted that he was suffering from: tachycardia, visible tremors,

      psychosis, symptoms of delirium, stage 2 hypertension, paranoia, and hallucinations. Turn

      Key staff failed to transfer Mr. Lee to an outside medical provider despite these obviously

      serious symptoms that worsened by the day until Mr. Lee’s death on September 24, 2017.

             63.     An El Reno man died in 2016 after being found naked, unconscious and

      covered in his own waste in a cell at the Canadian County Detention Center, while

      ostensibly under the care of Turn Key medical staff. The Office of the Chief Medical

      Examiner found the man had experienced a seizure in the days before his death.

             64.     A man in the Creek County Jail, also under the purported “care” of Turn

      Key, died in September 2016 from a blood clot in his lungs after his repeated complaints -

      - over several days -- of breathing problems were disregarded by responsible staff, and he

      lost consciousness.

             65.     Another man, Michael Edwin Smith, encountered deliberate indifference

      to his serious medical needs at the Muskogee County Jail in the summer of 2016. Mr.

      Smith became permanently paralyzed when the jail staff failed to provide him medical

      treatment after he repeatedly complained of severe pain in his back and chest, as well as


                                                    15
Case 4:20-cv-00561-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/02/20 Page 16 of 20




      numbness and tingling. Smith claims that cancer spread to his spine, causing a dangerous

      spinal compression, a condition that can cause permanent paralysis if left untreated. Smith

      asserts that he told the Turn Key-employed physician at the jail that he was paralyzed, but

      the physician laughed at Smith and told him he was faking. For a week before he was able

      to bond out of the jail, Smith was kept in an isolation cell on his back, paralyzed, unable to

      walk, bathe himself or use the bathroom on his own. He was forced to lay in his own urine

      and feces because the jail staff told Smith he was faking paralysis and refused to help him.

             66.        In November of 2016, Muskogee County Jail and Turn Key staff

      disregarded, for days, the complaints and medical history of inmate James Douglas

      Buchanan. As noted by Clinton Baird, M.D., a spinal surgeon:

             [Mr. Buchanan] is a 54-year-old gentleman who had a very complicated history…
             [H]e was involved in being struck by a car while riding bicycle several weeks ago.
             … He ended up finding himself in jail and it was during this time in jail
             that he had very significant clinical deterioration in his neurologic
             status. [I]t is obvious that he likely developed the beginnings of cervical
             epidural abscess infection in result of his critical illness [and] hospitalization,
             but then while in jail, he deteriorated significantly and his clinical
             deterioration went unrecognized and untreated until he was nearly
             completely quadriplegic.

             (emphasis added).

             67.        In each of these instances, there was an utter lack of physician supervision

      over the clinical care provided to the inmates. And each of these inmates, with obvious,

      serious and emergent medical conditions, was kept at the jail when they clearly should have

      been transported to a hospital or other off-site provider capable of assessing and treating

      the conditions.

             68.        By its design, the Turn Key medical system was destined to fail.

             69.        There is one physician, Dr. William Cooper, D.O., who was the “Medical

      Director” and “physician” for all of the correctional facilities in Oklahoma staffed by Turn


                                                     16
Case 4:20-cv-00561-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/02/20 Page 17 of 20




      Key. In an effort to cut costs, Turn Key spread Dr. Cooper far too thin making it impossible

      for him to medically supervise, let alone provide appropriate on-site medical care, at any

      of the county jails under contract with Turn Key.

              70.     In essence, Dr. Cooper was a “traveling” or roving Medical Director,

      traveling all over the State to each of jails for short blocks of time.

              71.     While having one physician serve as the Medical Director for multiple large

      jails is obviously insufficient, there is no evidence that Dr. Cooper, or any other physician,

      has a practice of evaluating/treating inmates at all at the Ottawa County Jail.

              72.     In other words, Turn Key had a policy, practice or custom of inadequately

      staffing county jails, including the Ottawa County Jail, with undertrained and

      underqualified medical personnel who are ill-equipped to evaluate, assess, supervise,

      monitor or treat inmates, like Ms. Bailey, with complex and serious medical needs and

      symptoms, including high fever, vomiting, sweating, painful urination, chest pains, and

      serious infections.

              73.     This system, which Turn Key implemented company-wide, was

      substantially certain to, and did, result in constitutional deprivations.

                                          CLAIMS FOR RELIEF

                                     FIRST CLAIM FOR RELIEF

      Failure to Provide Adequate Medical Care in Violation of the Eighth and/or
           Fourteenth Amendments to the Constitution of the United States
                                  (42 U.S.C. § 1983)

              74.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 73,

      as though fully set forth herein.

              75.     Ms. Bailey had obvious, severe and emergent medical needs made known

      to the OCSO and Turn Key, including Nurse Blaylock, Nurse Practitioner Otoo, the


                                                     17
Case 4:20-cv-00561-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/02/20 Page 18 of 20




      “weekend nurse” and the OSCO staff who required Ms. Bailey to sign the “O/R” form

      before taking her to the hospital.

                76.   Nonetheless, OCSO and Turn Key -- including Nurse Blaylock, Nurse

      Practitioner Otoo, the “weekend nurse” and the OSCO staff who required Ms. Bailey to

      sign the “O/R” form before taking her to the hospital -- disregarded the known and obvious

      risks to Ms. Bailey’s health and safety.

                77.   The underlying acts of deliberate indifference include, inter alia, the failure

      to treat Ms. Bailey’s serious medical condition properly; failure to conduct appropriate

      medical assessments; failure to create and implement appropriate medical treatment plans;

      failure to promptly evaluate Ms. Bailey’s physical health; failure to properly monitor Ms.

      Bailey’s physical health; failure to provide Ms. Bailey access to medical personnel capable

      of evaluating and treating her serious health needs; unnecessary delays of treatment for Ms.

      Bailey; and a failure to take precautions to prevent further injury to Ms. Bailey.

                78.   Sheriff Floyd is the current Sheriff of Ottawa County, Oklahoma, and is

      sued in his official capacity. As the elected Sheriff, Sheriff Floyd is, in essence a

      governmental entity. A claim against a state actor in his official capacity, such as Sheriff

      Floyd, “is essentially another way of pleading an action against the county or municipality”

      he represents and is considered under the standard applicable to § 1983 claims against

      municipalities or counties. Porro v. Barnes, 624 F.3d 1322, 1328 (10th Cir. 2010). See also

      Kentucky v. Graham, 473 U.S. 159, 166 (1985) (“[A]n official-capacity suit is, in all respects

      other than name, to be treated as a suit against the entity.”).

                79.   The claims against Turn Key are brought pursuant to a municipal liability

      theory.




                                                    18
Case 4:20-cv-00561-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/02/20 Page 19 of 20




               80.    There is a causal nexus between the underlying acts of deliberate

      indifference described herein and OCSO and Turn Key’s adoption and/or maintenance

      of unconstitutional policies, practices or customs as described above (See ¶¶ 30-73).

               81.    The Ottawa County Sheriff and Turn Key knew or should have known of

      the substantial risks of inmate harm occasioned by these policies, practices or customs, but

      failed to take reasonable steps to alleviate those risks.

               82.    As a direct and proximate result of Defendants’ conduct, Ms. Bailey

      experienced increased physical pain, a worsening of her symptoms, severe emotional

      distress, mental anguish, and the damages alleged herein.

                                            PUNITIVE DAMAGES

               83.    Plaintiff re-alleges and incorporates by reference paragraphs 1 through 82,

      as though fully set forth herein.

               73.    Plaintiff is entitled to punitive damages on her claims brought pursuant to

      42 U.S.C. § 1983 against the individual Defendants and Turn Key as their conduct, acts

      and/or omissions alleged herein constitute reckless or callous indifference to Ms. Bailey’s

      federally protected rights.

               WHEREFORE, based on the foregoing, Plaintiff prays that this Court grant the

      Estate the relief sought, including, but not limited to, actual damages and compensatory

      damages in excess of Seventy-Five Thousand Dollars ($75,000.00), with interest accruing

      from the date of filing of suit, punitive damages in excess of Seventy-Five Thousand Dollars

      ($75,000.00), reasonable attorney fees, and all other relief deemed appropriate by this

      Court.




                                                     19
Case 4:20-cv-00561-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/02/20 Page 20 of 20




                                         Respectfully submitted,


                                         s/ Daniel E. Smolen
                                         Daniel E. Smolen, OBA #19943
                                         danielsmolen@ssrok.com
                                         Robert M. Blakemore, OBA #18656
                                         bobblakemore@ssrok.com
                                         Bryon D. Helm, OBA #33003
                                         bryonhelm@ssrok.com
                                         Smolen & Roytman
                                         701 South Cincinnati Avenue
                                         Tulsa, OK 74119
                                         Phone: (918) 585-2667
                                         Fax: (918) 585-2669

                                         Attorneys for Plaintiffs




                                        20
